Citation Nr: 0026125	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury, with osteoarthritis.

2.  Entitlement to a compensable rating for cutaneous 
numbness of the left lateral knee.

3.  Entitlement to a compensable rating for chronic 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1991 to 
September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
residuals of a left knee injury and assigned a noncompensable 
rating; and granted service connection for chronic dermatitis 
and assigned a noncompensable rating.  In a February 1997 
rating decision, the RO granted a 10 percent rating for 
multiple, noncompensable service-connected disabilities, 
effective September 27, 1996.  

In April 1998, the Board remanded the case to the RO for 
further development.  In an October 1999 rating decision, the 
RO granted service connection for cutaneous numbness of the 
left knee and assigned a noncompensable rating; granted a 10 
percent rating for residuals of a left knee injury with 
osteoarthritis, effective September 27, 1996; and denied a 
compensable rating for chronic dermatitis.  

In November 1999, the veteran requested that his file be 
transferred to the Atlanta, Georgia, RO.  

The issues of entitlement to a rating in excess of 10 percent 
for residuals of a left knee injury, with osteoarthritis; and 
entitlement to a compensable rating for cutaneous numbness of 
the left lateral knee will be addressed in the Remand portion 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's chronic dermatitis is not manifested by 
exfoliation, exudation, or itching on an exposed surface or 
an extensive area.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
chronic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Codes 7806, 7899 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records, dated from January 1991 to September 
1996, indicate that the veteran was seen on several occasions 
for complaints of a skin rash.  In August 1995, he was seen 
for complaints of hives around both ankles which itched very 
badly.  He noticed them after some lane training.  Clinical 
evaluation revealed small papules from boot level down to the 
feet.  The lesions were excoriated.  The assessment was 
contact dermatitis versus insect bites.  Cream was 
prescribed.  He was seen again in September 1995, and 
reported that the bumps were spreading.  Physical examination 
revealed numerous, scattered pustules on both ankles and up 
approximately six inches of the lower legs.  There was some 
crust.  The assessment was dermatitis to both lower 
extremities with superficial infection.  He was referred to 
the dermatology clinic in November 1995.  There had been some 
mild improvement, but the itching remained.  It was noted 
that he was allergic to arthropod bites.  Clinical evaluation 
revealed multiple pustules with some crusting on the left 
ankle.  Mild erythema was present.  The right ankle had few 
pustules with mild erythema and crusting.  The assessment was 
lichen simplex.  The clinician also questioned whether it was 
an initial arthropod bite reaction versus contact dermatitis.  

In January 1996, the veteran was seen for follow-up.  He 
reported that the rash had improved with treatment; however, 
it had returned.  Clinical evaluation showed scaly, nodular 
bumps on the lower extremities, left greater than right.  
There was also some scaly and flaky erythema between the toes 
and on the plantar surface of the feet.  The assessment was 
probable dermatitis.  Additional prescription cream was 
recommended.  In February 1996, the condition had spread to 
the abdomen, flanks, and thighs.  The assessment was probable 
tinea pedis and Majocchi's granuloma with lichenification and 
secondary reaction.  In May 1996, he was seen for complaints 
of pruritic lesions on the shins, arms, abdomen, and thighs.  
The assessment was chronic dermatitis.  A punch biopsy was 
performed and the assessment was prurigo nodularis.  

At a VA general medical examination in November 1996, the 
veteran reported that he had developed a rash on his left 
ankle which extended to several areas of his upper body.  He 
had a biopsy done on the right arm in service, but he did not 
recall the diagnosis.  Clinical evaluation revealed that the 
skin was within normal limits except for an obvious 
follicular type rash on the left ankle.  There were also 
spots on both arms and the right leg.  The patches appeared 
to be drying up and healing.  The diagnosis was chronic 
dermatitis of the left ankle.  

At a personal hearing before a hearing officer at the RO in 
February 1997, the veteran testified that the dermatitis 
primarily affected his left ankle, but it also affected other 
portions of his body.  It itched chronically and sometimes 
interfered with his sleep.  Fluid was not present.  At times, 
he has scratched the area until it bled.  He showed the 
hearing officer his left ankle, and the hearing officer 
observed multiple raised lesions which did not appear to be 
draining.  He also showed the hearing officer his left 
shoulder, and the hearing officer observed an area on the 
left arm in which there was a previous active lesion.  The 
condition did not interfere with his ability to work.  

In his February 1997 substantive appeal, the veteran 
indicated that he had constant itching related to the 
dermatitis on his left ankle which made it worse.  In 
addition, he also had patches of the rash on various other 
spots on his body, including the left knee, left inner thigh, 
right ankle, right leg, right and left arm, and the right 
shoulder.  

At a VA contract dermatology examination in March 1999, the 
veteran reported an intermittent, itchy rash which lasted a 
few weeks on random parts of his body.  The last episode was 
one year ago.  He remarked that the condition flared yearly 
for the past four to five years and resolved spontaneously.  
Clinical evaluation revealed hyperpigmented legs and ankles 
and mild asteatotic changes.  There were no primary lesions.  
The impressions were post-inflammatory hyperpigmentation (no 
treatment necessary) and dry skin, without an obvious rash at 
present.  The physician suggested a re-evaluation if an 
eruption occurred.  He also noted that it was difficult to 
make a diagnosis without primary lesions.  

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  See Jackson v. West, 
12 Vet. App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

However, the Board recognizes that the Court has also held 
that there is a distinction between an original rating and a 
claim for an increased rating.  Thus, the rule espoused in 
the Francisco precedent, above, is not applicable in the 
present case, because the veteran's claim for disability 
compensation has remained in appellate status since he filed 
an NOD as to the initial decision on his original claim for 
benefits.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Under the Court's holding in the latter case, a 
veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Accordingly, our analysis 
of this case will take the Fenderson decision into account.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected chronic dermatitis has been 
rated by analogy to eczema under 38 C.F.R. § 4.118, 
Diagnostic Codes (DC) 7806, 7816 (1999).  Under applicable 
criteria, a noncompensable rating is warranted for eczema 
with slight, if any, exfoliation, exudation or itching, on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching, 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  38 
C.F.R. Part 4, DC 7806.  

The record does not support the veteran's claim for a 
compensable rating for chronic dermatitis, as there is no 
evidence of exfoliation, exudation or itching of an exposed 
surface or extensive area.  While the service medical records 
indicate that the veteran experienced constant itching as 
well as active lesions, upon VA general medical examination 
in November 1996, the veteran had a follicular type rash on 
the left ankle and some spots on his arms and right leg.  
However, the patches were drying and healing.  Furthermore, 
upon VA contract dermatology examination in March 1999, there 
was no obvious rash, only dry skin with hyperpigmentation on 
the legs and ankles.  Finally, the veteran stated at the 
examination that he had not had an episode in a year.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
chronic dermatitis.  


ORDER

Entitlement to a compensable rating for chronic dermatitis is 
denied.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In April 1998, the Board remanded the issue of entitlement to 
an increased rating for residuals of a left knee injury to 
the RO for further development.  The requested development 
included an orthopedic examination to ascertain the level of 
disability associated with the veteran's left knee.  However, 
the examiner did not fully address the requirements of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as outlined in the previous 
Remand.  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1999) 
or 38 C.F.R. § 4.45 (1999).  It also held that the provisions 
of 38 C.F.R. § 4.14 (1999) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The examiner noted that there was no significant 
discomfort on movement, but did not address the whether any 
additional range of motion loss may be attributable to pain 
on use, including flare-ups, weakened movement, excess 
fatigability, or incoordination.  

In addition, it is unclear if the orthopedic examiner 
reviewed the veteran's service medical records in conjunction 
with the examination.  In this regard, the examiner noted 
that the veteran was not sure when the injury occurred.  The 
service medical records clearly document the treatment 
associated with the original injury in service and should be 
reviewed by the examining physician.  

Furthermore, the April 1998 remand, the RO granted service 
connection for cutaneous numbness of the left lateral knee 
and assigned a noncompensable rating.  The RO also noted that 
the veteran's left knee injury included medial and lateral 
meniscectomies as well as a torn anterior cruciate ligament, 
and assigned a 10 percent rating under DC 5259 which pertains 
to symptomatic removal of the semilunar cartilage of the 
knee.  The RO concluded that there was no evidence of 
instability, hence a rating under DC 5257 which pertains to 
recurrent subluxation or lateral instability, was not 
warranted; and a separate 10 percent rating for arthritis was 
not warranted because DC 5259 contemplated limitation of 
motion.  (A VA General Counsel opinion concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately for any limitation of motion and instability 
without violating the prohibition against pyramiding provided 
for in 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 
1997)).  The question arises as to whether the disability 
covered in DC 5259 includes limitation of motion.  This 
question should be asked of a physician.

Finally, in connection with the examinations requested, the 
veteran is advised of the importance of appearing for the 
examination.  Federal regulation provides as follows:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.
    (c) Running award.  (1) When a 
claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued or, if 
a minimum evaluation is established in 
part 4 of this title or there is an 
evaluation protected under Sec. 3.951(b) 
of this part, reduced to the lower 
evaluation.  Such notice shall also 
include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.
    (2) If there is no response within 60 
days, or if the evidence submitted does 
not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.
    (3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.
    (4) If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 
days after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.

38 C.F.R. § 3.655 (1999).

The issue pertaining to the cutaneous numbness of the left 
lateral knee will be deferred pending completion of the 
development below.  This is due to the inextricably 
intertwined nature of the left knee injury with 
osteoarthritis and the cutaneous numbness of the left lateral 
knee.

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected left knee disability 
since March 1999.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
3.321(b)(1).  The veteran should be asked 
to furnish employment records verifying 
that he experiences marked interference 
with employment or that he has had 
frequent periods of hospitalization due 
to his service connected knee 
disabilities.  This evidence may include 
records pertaining to lost time or sick 
leave used due to the knee disability, 
any correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since March 1999.  Once obtained, all 
records must be associated with the 
claims folder.

4.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded a VA 
orthopedic examination.

a.  General information for the 
examiner:  The claims folder must be 
made available to, and reviewed by, 
the examiner prior to the 
examination, particularly the 
service medical records.  A copy of 
this Remand decision must be 
provided to the physician.  Such 
tests as the examiner deems 
necessary should be performed.  

b.  The examiner should provide the 
answers/findings indicated below to 
each question or instruction posed.  
The answers should be proceeded with 
the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.

I.  The examiner should report the 
range of motion of the veteran's 
left knee, in degrees, and indicate 
the normal ranges of motion for that 
joint.  The examiner should note 
whether there is any subluxation or 
lateral instability of the left 
knee; and if so, should indicate 
whether the impairment would be 
considered slight, moderate, or 
severe.  The examiner should 
describe all scars of the left knee 
associated with the service-
connected disability and indicate 
whether they are tender and painful 
on objective demonstration or are 
poorly nourished with repeated 
ulceration.  If any scarring affects 
function of the left knee, this 
should be described as objectively 
as possible.  

II.  The examiner should indicate 
whether the veteran exhibits 
symptoms related to the removal of 
semilunar cartilage, and if so, 
should clearly describe all relevant 
symptoms.  The examiner should note 
whether the cartilage is dislocated, 
with frequent episodes of 
"locking," pain, and effusion into 
the joint.  The examiner should also 
note for the record whether symptoms 
associated with the removal of 
cartilage would include limitation 
of motion.  

III.  The examiner should be asked 
to determine whether there is 
weakened movement, excess 
fatigability, or incoordination 
attributable to the veteran's left 
knee; and, if feasible, these 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.

IV.  The examiner should be asked to 
express an opinion on whether pain 
in the left knee could significantly 
limit the veteran's functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.  
If the veteran fails to appear for any 
examination, the RO should provide a copy 
of the letter to the veteran notifying 
him of the date and place of the 
examination and the address to which it 
was sent.

6.  When the above development has been 
completed, the issue of entitlement to an 
increased rating for a residuals of a 
left knee injury and for cutaneous 
numbness of the left lateral knee, 
including on an extraschedular basis, 
should be readjudicated by the RO.  This 
should also include consideration of 
VAOPGCPREC 23-97.  If the veteran fails 
to appear for the examination, 
consideration should be given to the 
provisions of 38 C.F.R. § 3.655.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 


